Title: To George Washington from Henry Knox, 4 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 4h April 1794
          
          Capt. Williamson who is settled in the Genesee Country has given me the enclosed
              intelligence, and in a subsequent conversation which I have
            had with him he seems impressed with the Authenticity of the speech
            of Lord Dorchester, and also of his general ill dispositions towards this Country. I am sir respectfully Your humble Servant
          
            H. Knox
          
        